Citation Nr: 9936000	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension.

3.  Entitlement to service connection for an inguinal hernia. 

4.  Entitlement to service connection for residuals of a 
gunshot wound of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board or BVA) for 
resolution.  

The claims for entitlement to service connection for 
residuals of a gunshot wound to the left knee and for an 
inguinal hernia are discussed in the REMAND portion of this 
decision following the Order below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's emphysema and any incident of the 
veteran's active military service.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's arteriosclerotic heart disease with 
hypertension and his active military service.  

3.  The veteran has been diagnosed with an inguinal hernia, 
and his claim for service connection is supported by 
sufficient competent evidence to make the claim plausible and 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for emphysema 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for 
arteriosclerotic heart disease with hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for an 
inguinal hernia is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Emphysema and
Arteriosclerotic Heart Disease with Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records are negative for any 
indication of emphysema, restrictive lung diseases or any 
other respiratory disorders.  They are likewise negative for 
any indication of arteriosclerotic heart disease or 
hypertension.  In addition, the report of his service 
separation examination was negative for any indication of 
respiratory, heart, or other cardiovascular disorders.  

With respect to his claim for arteriosclerotic heart disease 
with hypertension, the veteran submitted contemporaneous 
clinical treatment records and medical statements dating from 
January 1992 through August 1998, indicating that he suffered 
from congestive heart failure and coronary artery and 
ischemic heart disease, and that he had experienced 
myocardial infarctions in 1988 and in 1994.  None of these 
treatment records contain any medical opinion suggesting that 
the veteran's heart problems were incurred in or otherwise 
had any relationship to his active service.  The veteran also 
submitted affidavits from his brother and a colleague, both 
dated in September 1997, indicating their awareness that the 
veteran had high blood pressure and heart problems.  

In September 1997, the veteran underwent a VA rating 
examination in which he was noted to have emphysema causing 
marked shortness of breath, wheezing, and a dry cough.  He 
reported at the time that he did not experience any known 
lung or respiratory problems during service and was first 
diagnosed with emphysema in the 1950s by a Dr. Sherman, his 
family physician.  The veteran indicated that he was a non-
smoker and that his daily activities were not limited by his 
respiratory disorders, but rather due to his cardiac 
problems.  Pulmonary function tests (PFTs) revealed severe 
restrictive lung disease.  The examiner concluded with a 
diagnosis of severe restrictive emphysema.  He did not offer 
any opinion as to the etiology of this disorder.  

In addition, during the cardiac portion of the examination, 
the veteran reported that he had been told that his heart had 
skipped a beat either in service or shortly afterwards, and 
that this was the onset of his current heart problems.  He 
indicated that his first myocardial infarction had occurred 
in 1988 and the second in 1994.  The examiner concluded with 
diagnoses of arteriosclerotic heart disease with a first AV 
block with an incomplete bundle branch block and premature 
ventricular contractions.  The veteran was also found to be 
status post myocardial infarction times two, with ischemic 
heart disease.  The examiner noted that the veteran's cardiac 
status was severely compromised.  However, he did not offer 
any opinion as to the etiology of the veteran's cardiac 
problems.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 1998, and testified that he did not 
have any problems with emphysema until he entered service.  
The veteran stated that while serving on board a Navy 
destroyer, he was unable to participate in training involving 
swimming submerged in a water tank or participating in gas 
mask drills.  He stated that he had never smoked, and that he 
presumed that his emphysema began in service.  However, the 
veteran indicated that he had not sought treatment for this 
disorder in service.  He stated that he was given an 
unspecified tablet from his family physician, Dr. Sherman, 
within one year of his separation from active service.  In 
addition, he reiterated his contentions that he was advised 
in service that his heart had skipped a beat or that he had 
experienced a heart murmur, and that such event signaled the 
onset of his current heart problems.  

In further support of his claim, the veteran submitted a 
letter dated in August 1998 from Robert G. Reed, M.D., FACC, 
stating that the veteran had a chronic obstructive lung 
disease, had experienced a myocardial infarction in 1990, and 
that he had been first evaluated in 1992.  Aside from 
indicating the presence of the disease, Dr. Reed failed to 
suggest its etiology and did not otherwise suggest service 
incurrence.  Other contemporaneous clinical treatment records 
dating from August through November 1998 do not discuss the 
veteran's diagnosed restrictive respiratory disorder, but 
they do indicate that he was a non-smoker.  No other relevant 
medical records pertaining to any respiratory disorders have 
been submitted.  

The Board has evaluated the objective medical evidence, and 
finds that the veteran has not submitted evidence of well-
grounded claims for service connection for emphysema and for 
arteriosclerotic heart disease with hypertension.  The 
evidence submitted in support of his claim shows that the 
veteran currently has a restrictive lung disease, diagnosed 
as emphysema, and also shows that he currently has a variety 
of cardiac problems including arteriosclerotic heart disease 
with hypertension.  However, the evidence fails to provide 
the required nexus between those disorders and his active 
service.  As noted, the report of the September 1997 VA 
rating examination shows that the veteran has emphysema, but 
fails to contain any opinion with respect to the etiology of 
that disorder.  Further, his treating physician, Dr. Reed, 
indicated that the veteran suffers from emphysema, but he did 
not offer any opinion suggesting that the disorder was 
incurred as a result of active service, and did not offer any 
opinion to suggest that emphysema was incurred due to 
exposure to second-hand cigarette smoke which the veteran was 
exposed to in service.  

Likewise, the medical treatment records and lay affidavits 
pertaining to the veteran's heart problems clearly show the 
presence of coronary artery disease, arteriosclerotic heart 
disease, and hypertension, but fail to show that these 
disorders were incurred in service.  The Board observes that 
the veteran's first identified treatment for heart problems 
of record occurred in 1988, some 43 years following his 
separation from service.  Accordingly, the Board finds that 
he has not demonstrated continuity of symptomatology as an 
alternate means of establishing a well-grounded claim for 
service connection.  See Savage, supra.  In the absence of 
any competent medical evidence to establish a nexus or link 
between the veteran's diagnosed emphysema or any 
cardiovascular disease and his active service, the Board must 
conclude that his claims for service connection are not well 
grounded.  

In addition, lay statements and testimony by the veteran that 
his emphysema or heart problems were incurred in service or 
due to exposure to tobacco smoke therein do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's claims must be denied as not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for emphysema and for arteriosclerotic heart 
disease with hypertension.  The Board has not been made aware 
of any additional relevant evidence which is available which 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete applications 
for well-grounded claims for service connection for emphysema 
and for arteriosclerotic heart disease with hypertension.  
See Robinette, 10 Vet. App. at 73.  


II.  Entitlement to Service Connection for an Inguinal Hernia

The veteran has claimed entitlement to service connection for 
an inguinal hernia.  As noted, the initial question is 
whether the claim is well grounded.  In this regard, the 
veteran must satisfy three elements.  First, there must be 
evidence of an incurrence or aggravation of an injury in 
service.  Second, there must be evidence (i.e. medical) of a 
current disability.  Third, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through the medical evidence.  See Epps, 
126 F.3d 1464.  Lay or medical evidence, as appropriate, may 
be used to substantiate the service incurrence.  See Caluza, 
6 Vet. App. at 406; Layno 6 Vet. App. at 469.  

The veteran's service medical records are negative for any 
indication of an inguinal hernia.  These records do show the 
presence of a left varicocele on enlistment examination in 
December 1942 and on separation examination in November 1945, 
a medium left varicocele was again noted.  He claims, in 
substance, that while serving on board a Navy destroyer in 
World War II, he was directed to participate as an ammunition 
handler during a gunnery exercise with the ship's 5-inch main 
battery.  He stated in his contentions and in the May 1998 
personal hearing at the RO that while lifting a 5-inch shell, 
the gun turret jerked, causing him to twist suddenly.  He 
stated that he felt a pain in his side, but that it subsided 
afterwards.  The veteran indicated that he was not bothered 
by any further pains in his abdomen/groin region, but in 
1946, within one year of his separation from service, he was 
diagnosed with an inguinal hernia during the course of an 
employment physical examination by a physician with A&P food 
stores.  The veteran indicated that he did not seek treatment 
for this disorder until he experienced bowel blockage in 
1997.  He was advised that his overall condition with respect 
to the hernia had deteriorated to the point that surgery 
would be necessary to correct the problem.  Accordingly, the 
veteran stated that he underwent two hernia operations, 
beginning in May 1997.  

In support of his claim, the veteran submitted clinical 
treatment records dating from May 1997 through November 1998 
showing that he had been seen for reduction of an inguinal 
hernia.  An operative procedure report dated in May 1997 
shows that the veteran underwent surgery to reduce an 
incarcerated right inguinal hernia.  The physician's note 
indicates that the veteran had been aware that he had had a 
hernia for decades, and that surgery was now necessary 
because the veteran was unable to have bowel movements due to 
the increased severity of the hernia.  

The veteran underwent a VA rating examination in September 
1997 in which he gave a history of having undergone surgery 
to correct a right inguinal hernia in May 1997.  He did not 
report any further problems with his lower intestine.  The 
examiner concluded with a diagnosis of a status-post bowel 
obstruction secondary to an incarcerated inguinal hernia 
surgically reduced and repaired, well healed, without 
sequelae.  

The veteran submitted two signed affidavits dated in 
September 1997 from two associates who stated that they were 
aware that he had incurred a hernia in service, and had 
recently undergone surgery for this disorder.  However, of 
greatest significance with respect to this claim was a letter 
dated in August 1998 from the veteran's treating physician, 
Dr. Mullins.  Dr. Mullins recounted the history of the 
veteran's inguinal hernia as reported by the veteran, but 
also offered his clinical findings.  He stated that the size 
of the veteran's hernia suggested that it was at least 30 or 
40 years old, but conceded that he had no way to verify 
exactly when the hernia was actually incurred.  However, he 
indicated that service incurrence was certainly possible.  
Dr. Mullins also indicated that his findings were that of a 
massive hernia that was chronic in nature and was many, many 
years old.  He further stated that the veteran had a very 
longstanding hydrocele associated with the hernia that 
ultimately required an additional operation.  According to 
Dr. Mullins, all of these problems suggested a longstanding 
and chronic disorder.  

The Board has evaluated this evidence, and concludes that Dr. 
Mullins' August 1998 letter, when viewed in conjunction with 
the veteran's statements, contentions, testimony, and post-
service medical records, provide sufficient evidence of a 
current disability and a medical nexus between the veteran's 
diagnosed inguinal hernia and his active service such as to 
satisfy the requirement of a well-grounded claim.  While the 
veteran's service medical records are negative for any 
indication of an inguinal hernia, the Board finds that the 
veteran's testimony and other statements regarding the shell-
loading incident aboard ship, which is presumed to be 
credible for purposes of establishing a well-grounded claim, 
coupled with the letter from Dr. Mullins is sufficient to 
well ground the veteran's claim for service connection within 
the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for emphysema is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arteriosclerotic heart disease with 
hypertension is denied.  

The veteran's claim for service connection for an inguinal 
hernia is well grounded, and his appeal with respect to this 
issue is granted to that extent only.  



REMAND

I.  Service Connection for Inguinal Hernia

Given that the veteran has presented evidence, which as 
discussed, established a well-grounded claim for service 
connection, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claim.  See 38 U.S.C.A. § 5103; McKnight, 131 
F.3d at 1483; Epps, supra.  He has established that he has a 
present disability (at the time the claim was filed) with his 
inguinal hernia, and he has presented competent medical 
evidence establishing the required nexus between this 
disorder and his active service.  See generally, Cohen, 10 
Vet. App. at 128.  

As noted above, the veteran contends that he incurred an 
inguinal hernia while attempting to load a 5-inch shell in a 
gun turret aboard his destroyer, and that while he did not 
experience any problems of significance following the initial 
injury during service, he was diagnosed with this disorder 
following service by physicians at the A&P food market where 
he was employed.  

Given that the Board has determined that the evidence of 
record is sufficient to well ground the veteran's claim for 
service connection for an inguinal hernia, the Board finds 
that further development of the case is necessary.  In this 
regard, the Board notes that as it does not appear that the 
RO has attempted to obtain the treatment records from the 
veteran's former employer, A&P, these records should be 
obtained and associated with the claims file, if possible.  
In addition, the Board finds that the veteran should be 
afforded an additional rating examination which includes a 
review of the entire record to determine if it is at least as 
likely as not that his inguinal hernia was incurred in 
service.  

The Board also notes that in an August 1998 report from Alan 
P. Mullins, M.D. of Ohio Valley Surgical Specialists 
reference is made to the veteran having been told he had a 
hernia by D. Sherman "here" and by another surgeon "here" 
who performed an appendectomy on the veteran in the 1950's.  
Although that report and the veteran has reported that Dr. 
Sherman is deceased, it is unclear from this report whether 
"here" refers to Ohio Valley Surgical Specialists.  The RO 
should obtain accurate information regarding the veteran's 
chronological care with respect to this disability and 
attempt to obtain all relevant records.   

II.  Entitlement to Service Connection for Residuals of a 
Gunshot Wound to the Left Knee

The Board is of the opinion that additional action is 
required by the RO prior to any further review by the BVA of 
the veteran's claim.  In January 1999, additional relevant 
evidence was received by the RO which consisted of treatment 
records pertaining to the issue of the veteran's claim for 
service connection for residuals of a gunshot wound to the 
left knee, dating from August through November 1998.  The 
Board would observe that this material was received after the 
last Supplemental Statement of the Case (SSOC) was issued in 
March 1998.  It would appear that the RO has not had the 
opportunity to review and evaluate this evidence in 
connection with the veteran's claim for service connection 
for residuals of a gunshot wound to the left knee.  Any 
pertinent evidence submitted to the RO and transferred to the 
Board pursuant to 38 C.F.R. § 19.37 (1998), must be referred 
by the Board to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal without such referral.  38 C.F.R. § 20.1304(a),(c) 
(1998).

As noted, there is no indication that the RO has had the 
opportunity to evaluate this evidence, and there is no SSOC 
of record showing that the above-referenced evidence has been 
considered.  In addition, there is no indication that the 
veteran has waived his procedural right to have this 
additional evidence considered by the RO.  Accordingly, this 
issue must be referred back to the RO for consideration of 
the additional evidence received after October 1998.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his inguinal 
hernia since discharge from service, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In addition, the 
RO should, with the veteran's assistance,  
obtain and associate with the claims file 
all treatment records and examination 
reports pertaining to the veteran dated 
since the time of his discharge from 
service associated with the veteran's 
employment with A&P supermarket.  If 
those records are unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination by the 
appropriate specialist to evaluate the 
nature and etiology of his inguinal 
hernia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to offer an opinion, based on a review of 
the entire record, as to whether it is at 
least as likely as not that the veteran's 
inguinal hernia was incurred during his 
active service.  The veteran's claims 
file should be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner 
should clearly express the rationale upon 
which any opinion is based.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
veteran's claims for service connection 
for an inguinal hernia and for residuals 
of a gunshot wound of the left knee on 
the basis of all the available evidence.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board 
for additional review.  

The purpose of this REMAND is for additional development and 
to afford the veteran due process.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with the current appeal.  No action 
is required of the veteran until he is further notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

